Amendment Non-Responsive-Impermissible Shift
Bona fide attempt
The amendment filed on 12/22/2021 cancels claims 1-57. New claims 58-69 recite a patentably distinct invention not originally presented.  The amendment leaves no claims directed to the originally presented invention.  An amendment presenting only claims to a non-elected invention is non-responsive (MPEP 821.03).  
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally been presented with the inventions actually originally presented.  The restriction requirement would have been set forth as follows:
Claims 1-57, drawn to systems, methods, and manufactures for determining an allocation of a plurality of items among a plurality of bidders, classified in 705/26.3 (G06Q 30/08). 
Claims 58-69, drawn to systems, methods, and manufactures for assuring consistency of submissions received iteratively from users, classified in 705/26.82 (G06Q 30/0637).

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining an allocation of a plurality of items among a plurality of bidders, said items including a plurality of types of items that are related to each other as complements or substitutes, receiving means for receiving bids, each bid indicating items sought and an 

Restriction for examination purposes would have been indicated as proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would have been a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s). 


Examiner Comment

The Examiner notes that the above is NOT a requirement for restriction, as stated in the introductory section of this paper.  It is merely an illustration of how a restriction requirement would have been set forth to illustrate an election by original presentation had the originally pending claims not been cancelled.   The present claim amendments leave no claims pending, and thus the amendments are non-responsive.  In order for applicant to produce a responsive reply, the previously presented and prosecuted claims 1-57 must be reinstated.  Amendments to the previously presented claims may be made, but they must remain pending.

Interview
Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 


Conclusion
The reply filed on 12/22/2021 is not fully responsive to the prior Office Action because of the above-referenced matter(s). See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         

/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625